Exhibit 23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Animal Health International, Inc.: We consent to the incorporation by reference in the registration statement (No. 333-142521) on Form S-8 of Animal Health International, Inc. of our report dated September9, 2008, with respect to the consolidated statements of operations, stockholders’ equity and comprehensive income (loss), and cash flows of Animal Health International, Inc. and subsidiaries for the year ended June 30, 2008, which report appears in the 2010 Annual Report on Form 10-K of Animal Health International, Inc. /s/ KPMG LLP Dallas, Texas September 10, 2010
